Citation Nr: 0028825	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-20 563A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for acquired shin 
splints.  

2.  Entitlement to service connection for thalassemia.  

3.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to June 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for shin splints, 
thalassemia, and an eye disability.  

The July 1999 Board decision remanded the case to schedule a 
travel board hearing for the veteran.  In December 1999, the 
veteran withdrew her request for a travel board hearing.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has shin splints.  

2.  The medical evidence does not include an in-service 
diagnosis or treatment of shin splints or include a nexus 
opinion relating a current diagnosis of shin splints to 
active service.  

3.  The medical evidence does not include a nexus opinion 
relating a current thalassemia disability to active service.  

4.  The medical evidence does not include a nexus opinion 
relating a current eye disability to active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
acquired shin splints is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
thalassemia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim of entitlement to service connection for an eye 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for acquired shin splints

The veteran has not met the initial burden of showing that 
the claim for service connection for acquired shin splints is 
well grounded.  

A well-grounded claim requires competent evidence of: 1) a 
current disability (a medical diagnosis); 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and 3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997);  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  A well grounded claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. §5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

The medical evidence does not show that the veteran currently 
has shin splints.  In September 1992, active range of motion 
of all joints of the lower extremities produced pain in the 
adjacent soft tissues of the legs but were within normal 
limits.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  In any 
event, the veteran's extremities were normal in November 
1993.  In June 1994, a VA examination of the lower limbs 
revealed normal proximal and distal motor strength and full 
range of motion of all joints without any chronic joint 
deformities, and examination of the shins revealed no pitting 
edema or erythema.  

The medical evidence does not show an in-service diagnosis or 
treatment of shin splints.  The veteran was treated for ankle 
problems in service, and in May 1997, the veteran testified 
that examiners incorrectly diagnosed shin splints as ankle 
sprains.  The veteran's assertion is not credible because a 
lay person is not competent to make a medical diagnosis that 
ankle problems are actually shin splints.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, 
service medical records include no mention of shin splints.  

The medical evidence does not include a nexus opinion 
relating a current diagnosis of shin splints to active 
service.  In May 1997, the veteran testified that she 
incurred shin splints in service due to forced marching 
during boot camp.  The veteran cannot relate current shin 
splints to marching in boot camp or any other in-service 
event because she is a lay person who is not competent to 
render a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Instead, a November 1991 private examiner stated 
that the etiology of the veteran's left leg pain was unclear.  

The claim of entitlement to service connection for acquired 
shin splits must be denied as not well grounded.  


Entitlement to service connection for thalassemia

For the limited purpose of determining well groundedness, the 
medical evidence includes current and in-service diagnoses of 
thalassemia.  After the August 1993 application for service 
connection, a November 1993 hospital discharge diagnosis 
included beta thalassemia.  In June 1994, although laboratory 
work had not revealed a manifest anemia, the examiner stated 
that the veteran had beta thalassemia minor syndrome.  Thus, 
the November 1993 and June 1994 diagnoses will suffice as a 
current diagnosis of thalassemia.  In addition, service 
medical records show that an October 1990 military examiner 
reviewed the veteran's laboratory tests and opined that the 
veteran most likely had thalassemia.  

The claim is not well grounded, however, because the medical 
evidence does not include a nexus opinion relating a current 
thalassemia disability to active service.  The claim must be 
denied as not well grounded.  


Entitlement to service connection for an eye disability

For the limited purpose of determining well groundedness, the 
medical evidence shows a current eye disability.  In July 
1993, the veteran complained of blurred vision during 
headaches.  During a November 1993 hospitalization, the 
veteran's vision appeared intact to confrontational testing 
but was suggestively blurred.  In July 1994, the veteran 
complained of seeing spots during migraines.  The diagnosis 
was ophthalmic migraines, and the VA examiner stated that 
there was a visual field deficit.  Although temporary visual 
problems during migraines are accounted for in the disability 
rating for service-connected migraine headaches, the blurred 
vision in November 1993 and the visual field deficit in July 
1994 suffice to show a current eye disability.  

The claim is not well grounded because the medical evidence 
does not show an in-service diagnosis or treatment of an eye 
disability.  At the April 1980 enlistment examination, the 
veteran's eyes were normal with vision of 20/20 in each eye, 
and service medical records are otherwise silent about an eye 
disability.  The credible medical evidence also does not 
include a nexus opinion relating a current eye disability to 
active service.  In May 1997, the veteran indicated that she 
incurred an eye disability secondary to service-connected 
migraine headaches.  A lay person, however, is not competent 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In any event, 
such temporary loss of vision during headaches has been 
accounted for in the disability rating for service-connected 
migraine headaches.  

The claim of entitlement to service connection for an eye 
disability must be denied as not well grounded.  

The VA cannot assist in any further development of these 
claims because they are not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for acquired shin splints 
is denied.  

Entitlement to service connection for thalassemia is denied.  

Entitlement to service connection for an eye disability is 
denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 


